SMITH, J.
In this case, heard on appeal, we are of opinion that ordinance No. 1671 of the city of Cincinnati, to regulate .and license chattel mortgage and salary loan brokers in said city, is valid. We do not think the sum required to be paid is unreasonable, or that the con*11dition relating to the inspection of the books and accounts of the parties affects the validity of the ordinance. .
It is evident that the ordinance is intended solely to regulate, as its title sets forth, chattel mortgage and salary loan brokers, and does not extend to others engaged in the loaning of money, as banks, brokers, etc.
While we are of opinion that Sec. 6 relating to the wife of a maji signing the application for a loan, or the conveyance of the chattels or salary is of no effect, yet this would not invalidate the other provisions of the ordinance.
The petition, therefore, for an injunction will be dismissed.
Swing and Giffen, JJ., concur.